PER CURIAM.
Affirmed. See § 948.06(2)(e), Fla. Stat. (2011) (providing that when a court revokes a defendant’s community control it may “impose any sentence which it might have originally imposed before placing the ... offender on probation or into community control.”); cf. § 958.14, Fla. Stat. (2011) (providing that if a defendant was placed on community control as a youthful offender, upon revocation the court may not sentence the defendant to more than six years’ imprisonment where the violation is technical or nonsubstantive); Dunbar v. State, 664 So.2d 1093 (Fla. 2d DCA 1995) (applying section 958.14 and holding a defendant placed on probation as a youthful offender cannot be sentenced to more than six years’ imprisonment following a revocation of probation based upon a technical violation).